Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 15 recite that the repeating units based on acrylic and carboxylic acid based monomers of the polymer is 80% or more relative to the total repeating units. However, only two monomers are presented. It is unclear what other monomers are included in the composition that comprise the 20% of repeating units. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 9, 12, 19, and 22 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Bohnert et al. (US 3,260,690; Bohnert) in view of Parker (US 2011/0186621; Parker).
Re Claim 1, 4, 9:  Bohnert discloses a method that feeds basic paper or sheet stock. col.3, ll. 30-33. The coating composition has water resistance, block resistance, insulating quality against heat. col.3, ll.34-40. The paper is fed via a roll and brought into contact with the coating material. col.4, ll. 52-55. The coating can be performed on one or both sides (i.e. double coating). Id. The coating is suitable for paper cups among other uses. col.3, ll. 30-35. The coating can be done with spray heads. col.4, ll. 14-20.  Bohnert discloses that the coating will also seal or fuse on the application of suitable heat and pressure to form water tight joints. col.2, ll. 70-72. (i.e. heat sealability)
Bohnert discloses the method as shown above but does not disclose that the paper stock is eco-friendly.
However, Parker discloses the use of cups that are eco-friendly because they are recyclable and biodegradable. [0008]. This is an advantage because it allows the disposable cups from becoming an environmental threat.
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Bohnert and select paper stock that is both recyclable and biodegradable. This is an advantage because it prevents from the paper from becoming an environmental threat. 
Note that the claimed terms “water resistance,” and “block resistance” are not defined as to what level of resistance is needed. Therefore any resistance whatsoever meets the claim.

Re Claim 2: Bohnert discloses the use of two sets of spraying coating units to cover both sides of the substrate.
The selection of any order of performing processing steps is prima facie obvious in the absence of new or unexpected results. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to coat the first layer first followed by the coating of the second layer. The courts have held that in the absence of new or unexpected results this is prima facie obvious.

	Re Claim 3: Bohnert discloses the use of its coating composition to provide waterproofing, stain resistance and heat sealability.

Re Claim 12, 19, and 22: Bohnert discloses applying the material with multiple spray heads as shown above. Examiner takes official notice that it is known in the art of coating to apply multiple layers of the same coating to obtain the desired thickness of the coating. 
The court has held that the mere duplication of parts has no patentable significance unless a new and unexpected result is obtained.  See MPEP 2144.04 (VI) (A). 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Bohnert and coat several layers of the coating composition to obtain the desired thickness.
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Bohnert and duplicate the spray heads as mere duplication has no patentable significance unless a new and unexpected result is obtained.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.


Claims 12 and 19 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Bohnert et al. (Bohnert) in view of Parker (Parker) and Shimizu et al. (US 2017/0129216; Shimizu)
Re Claims 12 and 19: Bohnert discloses the coating of the paper roll or cup as shown above.
However, Shimizu discloses forming the multilayer structure on the substrate made of paper. [0059], [0280]. The multilayer structure can be formed via molding and heat sealing. Id. Shimizu discloses adding a polyolefin layer to impart heat-sealing properties to the multilayer structure and improve the mechanical characteristics. [0213].
Bohnert/Parker/Shimizu discloses the method as shown above. The combined references disclose the use of multiple layer including multilayers. Shimizu discloses the use of multilayer barriers. [0214]. Shimizu discloses the use of a first and second polyolefin layers. [0214]. For paper substrate Shimizu discloses multilayers such as: heat-resistant polyolefin layer/paper layer/heat-resistant polyolefin layer/multilayer barrier film/heat-resistant polyolefin layer. [0298]. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Bohnert and coat multiple layers onto the first layer to provide the desired properties to the paper substrate. Shimizu discloses the use of multiple layers to produce a suitable product.

Claims 5-6, 8, 13-14, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Bohnert et al. (Bohnert) in view of Parker (Parker), and Yan (US 2011/0168771; Yan); or alternatively by Bohnert/Parker/Shimizu/Yan
Bohnert/Parker or Bohnert/Parker/Shimizu disclose the method as shown above.  The combined references teach heat sealability and water resistance provided by the coating. The combined references do not disclose that the coating composition comprises a defoamer.
However, Yan discloses water-based barrier coating compositions, [0053], for paper substrates, Abs., for use in cups. [0007].  The coating composition comprises filler including silica which are common low-cost fillers used for paper coating. [0053]. The coating composition includes binders, such as the binders of Bohnert. Id. The composition also has other additives for processability including wetting agents, and defoaming agents. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to introduce additives—such as wetting agents, defoamers, and fillers--into the coating compositions of Bohnert. Yan discloses suitable additives for coating compositions that are added to enhance, or achieve particular properties of the coatings and improve the manufacturing. 
The determination of optimum or workable ranges of the defoamer, silica, and wetting agent to achieve improved manufacturing processing would have been characterized by routine experimentation. See MPEP 2144.05 IIB
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 II A. 
The examiner notes that the additives have a similar composition as claimed by applicant, (i.e. defoamer; silica; wetting agent) which would result in the claimed property (removing bubbles; prevent surface stickiness; improve coating coverage respectively). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Bohnert/Yan product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 
	
	
	Re Claim 6: Bohnert/Parker/Swoboda discloses the method as shown above. The heat sealing step of the cup would occur at temperatures that include the Tm of the polymer.

Re Claim 14: Bohnert/Parker/Swoboda discloses the use of binders as shown above. Swoboda further discloses that the Tg of the binder utilized has an effect on the expansion of additives and thus an effect on the properties of the produced product. col.43.ll 13-20. See also Tg range at col.22, ll.20-25. The additives include insulation agents which due to their structure insulate the holder of the cup made and thus prevent potential injuries with the user. col.42, ll.35-51.
The determination of optimum or workable ranges of the Tg to achieve particular interaction with other additives in the coating composition would have been characterized by routine experimentation. See MPEP 2144.05 IIB
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Bohnert and optimize the Tg of the binder in the composition. Swoboda has disclosed an advantage to optimize the Tg.

Note the claim does not disclose what specific temperature during manufacturing is being utilized. The broadest reasonable interpretation can include the entire range of temperature from beginning of the process at atmospheric temperature to the end of the process at atmospheric temperature.
	

Claims 10-11 and 20-21 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Bohnert et al. (Bohnert) in view of Parker (Parker), Shimizu et al. (Shimizu), and Skupin et al. (US 2012/0201967; Skupin)
Bohnert/Parker/Shimizu discloses the method as shown above. The combined references do not explicitly disclose the grammage of the coating compositions.
However, Skupin discloses that multilayer coatings are conventional in the paper area. [0100]. Typically two to seven layers. Id. Multilayer coating allows optimizing the properties of the coated papers. Id. The average grammage is typically in the range 10-60g/m2, which for a 2 layer system would average each coating at 5-30g/m2, for a 3 layer system would average each coating at 3.33-20g/m2. 
The determination of optimum or workable ranges of the layer grammage to achieve particular properties would have been characterized by routine experimentation. See MPEP 2144.05 IIB
	It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Bohnert and utilize a suitable grammage for the coating compositions. Skupin discloses suitable grammage amounts—overlapping the claimed ranges--to obtain the coated paper substrate with reasonable expectation of success.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Re Claims 11 and 21: Bohnert discloses that after coating the coated paper is subjected to air-drying. col.4, ll.21-30.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824. The examiner can normally be reached M-Th: 9-4, F:9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/               Primary Examiner, Art Unit 1712